           Case 17-30192            Doc 44     Filed 02/14/19 Entered 02/14/19 11:01:36              Desc Main
                                                Document     Page 1 of 11



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                   Eastern DIVISION

       In re: ROSE, GENE                                    §      Case No. 17-30192
                                                            §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Eugene Crane, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $131,722.62                            Assets Exempt:      $119,917.00
      (without deducting any secured claims)

      Total Distributions to Claimants:   $0.00                   Claims Discharged
                                                                  Without Payment:      $14,380.95


      Total Expenses of Administration:    $3,764.64




               3) Total gross receipts of $3,764.64 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $3,764.64 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 17-30192          Doc 44     Filed 02/14/19 Entered 02/14/19 11:01:36                 Desc Main
                                              Document     Page 2 of 11



                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                      $8,655.00                $0.00                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00           $10,066.52           $10,066.52             $3,764.64


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                               $16,553.16            $5,378.79            $5,378.79                 $0.00


   TOTAL DISBURSEMENTS                            $25,208.16           $15,445.31           $15,445.31             $3,764.64




                 4) This case was originally filed under chapter 7 on 10/09/2017. The case was pending for 15
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        01/02/2019                        By: /s/ Eugene Crane
                                                                         Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 17-30192              Doc 44         Filed 02/14/19 Entered 02/14/19 11:01:36                        Desc Main
                                                         Document     Page 3 of 11




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                             $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                          RECEIVED

 Accumulated Royalties from oil/gas well leases held by Shelby Operating Co.                    1223-000                              $1,864.64

 69 RW Bedford Tract Vincent #9, Shelby Operating                                               1110-000                                  $950.00

 69 RW Bedford Tract Vincent A G A #13, Shelby Op                                               1110-000                                  $950.00

                             TOTAL GROSS RECEIPTS                                                                                     $3,764.64

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                    $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS            CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED             PAID
                                              CODE            (from Form 6D)


      N/F       Pronto Prestamos              4210-000                 $8,655.00                       NA                NA                   NA

                   TOTAL SECURED                                       $8,655.00                    $0.00              $0.00                $0.00




UST Form 101-7-TDR ( 10 /1/2010)
             Case 17-30192            Doc 44   Filed 02/14/19 Entered 02/14/19 11:01:36                Desc Main
                                                Document     Page 4 of 11




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM          CLAIMS            CLAIMS                  CLAIMS           CLAIMS
   PAYEE                                 TRAN.         SCHEDULED          ASSERTED                ALLOWED            PAID
                                         CODE

 Trustee, Fees - Eugene Crane           2100-000                 NA             $941.16             $941.16             $311.28

 Attorney for Trustee Fees - Crane,     3110-000                 NA            $8,475.00           $8,475.00        $2,803.00
 Simon, Clar & Dan
 Attorney for Trustee, Expenses -       3120-000                 NA             $194.46             $194.46             $194.46
 Crane, Simon, Clar & Dan
 Banking and Technology Service         2600-000                 NA              $65.00              $65.00              $65.00
 Fee - Rabobank, N.A.
 On-line Auctioneer/Liquidator for      3630-000                 NA             $170.00             $170.00             $170.00
 Trustee Fees - BKAssets.com LLC
 On-line Auctioneer/Liquidator for      3640-000                 NA             $220.90             $220.90             $220.90
 Trustee Expenses - BKAssets.com
 LLC
 TOTAL CHAPTER 7 ADMIN. FEES
                                                                 NA           $10,066.52          $10,066.52        $3,764.64
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                              UNIFORM            CLAIMS              CLAIMS            CLAIMS                  CLAIMS
         PAYEE
                             TRAN. CODE        SCHEDULED            ASSERTED          ALLOWED                   PAID

                                                             None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                                    CLAIMS
                                                   UNIFORM       CLAIMS
 CLAIM                                                                             ASSERTED          CLAIMS       CLAIMS
                       CLAIMANT                     TRAN.     SCHEDULED
  NO.                                                                           (from Proofs of     ALLOWED        PAID
                                                    CODE     (from Form 6E)
                                                                                     Claim)


                                                             None




UST Form 101-7-TDR ( 10 /1/2010)
             Case 17-30192            Doc 44   Filed 02/14/19 Entered 02/14/19 11:01:36       Desc Main
                                                Document     Page 5 of 11




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                         CLAIMS
                                        UNIFORM        CLAIMS
                                                                        ASSERTED         CLAIMS           CLAIMS
 CLAIM NO.          CLAIMANT             TRAN.      SCHEDULED
                                                                     (from Proofs of    ALLOWED            PAID
                                         CODE      (from Form 6F)
                                                                          Claim)

     1        Discover Bank             7100-000         $1,466.00          $1,532.94     $1,532.94          $0.00
              Discover Products Inc

     2        U.S. Bank National        7100-000         $6,085.00          $3,845.85     $3,845.85          $0.00
              Association Bankruptcy
              Department

    N/F       1C Systems                7100-000            $77.00                NA            NA             NA


    N/F       Bank America              7100-000             $0.00                NA            NA             NA


    N/F       Bank America              7100-000             $0.00                NA            NA             NA


    N/F       Capital One               7100-000           $186.00                NA            NA             NA


    N/F       Capital One               7100-000           $175.00                NA            NA             NA


    N/F       Chase Card                7100-000         $8,487.00                NA            NA             NA


    N/F       Citimortgage Inc          7100-000             $0.00                NA            NA             NA


    N/F       Real Time Resolutions     7100-000             $0.00                NA            NA             NA


    N/F       Seterus Inc               7100-000             $0.00                NA            NA             NA


    N/F       Stillman Law office,      7100-000            $77.16                NA            NA             NA
              LLC

            TOTAL GENERAL
           UNSECURED CLAIMS                             $16,553.16          $5,378.79     $5,378.79          $0.00




UST Form 101-7-TDR ( 10 /1/2010)
                   Case 17-30192                       Doc 44     Filed 02/14/19 Entered 02/14/19 11:01:36                                    Desc Main
                                                                   Document     Page 6 of 11
                                                                Form 1
                                                                                                                                                         Exhibit 8
                                            Individual Estate Property Record and Report                                                                 Page: 1

                                                             Asset Cases
Case No.:    17-30192                                                                          Trustee Name:      (330350) Eugene Crane
Case Name:         ROSE, GENE                                                                  Date Filed (f) or Converted (c): 10/09/2017 (f)
                                                                                               § 341(a) Meeting Date:       11/14/2017
For Period Ending:         01/02/2019                                                          Claims Bar Date:      04/10/2018

                                       1                               2                      3                      4                   5                    6

                           Asset Description                        Petition/         Estimated Net Value     Property Formally     Sale/Funds           Asset Fully
                (Scheduled And Unscheduled (u) Property)          Unscheduled        (Value Determined By        Abandoned        Received by the     Administered (FA)/
                                                                     Values                 Trustee,             OA=§554(a)           Estate           Gross Value of
                                                                                    Less Liens, Exemptions,       abandon.                            Remaining Assets
  Ref. #                                                                               and Other Costs)

    1       3369 Western, Park Forest, IL 60466-                     19,300.00                    4,300.00                                     0.00                        FA
            0000, Cook C
            Imported from original petition Doc# 10; Exemption:
            3369 Western Park Forest, IL 60466 Cook County -
            Amount: 15000.00

    2       69 RW Bedford Tract Vincent #9, Shelby                         150.00                   150.00                                   950.00                        FA
            Operating
            Imported from original petition Doc# 10

    3       69 RW Bedford Tract Vincent A G A #13,                          20.00                     20.00                                  950.00                        FA
            Shelby Op
            Imported from original petition Doc# 10

    4       Cash                                                           250.00                   250.00                                     0.00                        FA
            Imported from original petition Doc# 10

    5       Checking: Chase Bank                                             0.00                      0.00                                    0.00                        FA
            Imported from original petition Doc# 10

    6       Savings: Wells Fargo Bank                                       15.00                      0.00                                    0.00                        FA
            Imported from original petition Doc# 10; Exemption:
            Savings: Wells Fargo Bank - Amount: 15.00

    7       Checking: Wells Fargo Bank                                 1,158.39                     155.62                                     0.00                        FA
            Imported from original petition Doc# 10; Exemption:
            Checking: Wells Fargo Bank - Amount: 1002.77

    8       Sofa, Arm Chair, Coffee Table, End                             750.00                   750.00                                     0.00                        FA
            Tables, China
            Imported from original petition Doc# 10

    9       2 Television Sets, DVD Player,                                 500.00                   500.00                                     0.00                        FA
            Computer, Printer
            Imported from original petition Doc# 10

   10       Books & Family Pictures                                         15.00                      0.00                                    0.00                        FA
            Imported from original petition Doc# 10; Exemption:
            Books & Family Pictures - Amount: 15.00

   11       25 Music CD's                                                   50.00                     50.00                                    0.00                        FA
            Imported from original petition Doc# 10

   12       Necessary Wearing Apparel                                      300.00                      0.00                                    0.00                        FA
            Imported from original petition Doc# 10; Exemption:
            Necessary Wearing Apparel - Amount: 300.00

   13       Watch                                                          100.00                   100.00                                     0.00                        FA
            Imported from original petition Doc# 10

   14       Bicycle and Golf Clubs                                         150.00                   150.00                                     0.00                        FA
            Imported from original petition Doc# 10

   15       Int. in Ins. policies: Term Life Insurance                       0.00                      0.00                                    0.00                        FA
            Polic
            Imported from original petition Doc# 10




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 17-30192                       Doc 44    Filed 02/14/19 Entered 02/14/19 11:01:36                                    Desc Main
                                                                   Document     Page 7 of 11
                                                                 Form 1
                                                                                                                                                        Exhibit 8
                                             Individual Estate Property Record and Report                                                               Page: 2

                                                              Asset Cases
Case No.:    17-30192                                                                          Trustee Name:      (330350) Eugene Crane
Case Name:         ROSE, GENE                                                                  Date Filed (f) or Converted (c): 10/09/2017 (f)
                                                                                               § 341(a) Meeting Date:       11/14/2017
For Period Ending:         01/02/2019                                                          Claims Bar Date:      04/10/2018

                                        1                              2                      3                      4                    5                  6

                           Asset Description                        Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)          Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                     Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                    Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                               and Other Costs)

   16       401 (k): Wells Fargo Advisors/Compass                    98,202.00                         0.00                                   0.00                        FA
            Group
            Imported from original petition Doc# 10; Exemption:
            401 (k): Wells Fargo Advisors/Compass Group -
            Amount: 98202.00

   17       Mutual Funds with Northern Trust                           1,994.23                        0.00                                   0.00                        FA
            Securities, Inc
            Imported from original petition Doc# 10; Exemption:
            Mutual Funds with Northern Trust Securities, Inc. -
            Amount: 1994.23

   18       Anticipated 2017 Federal Income Tax                            988.00                      0.00                                   0.00                        FA
            Refund: Fede
            Imported from original petition Doc# 10; Exemption:
            Federal: Anticipated 2017 Federal Income Tax Refund
            - Amount: 988.00

   19       2003 Toyota Sequoia, 215,000 miles.                        1,600.00                        0.00                                   0.00                        FA
            Entire prope
            Imported from original petition Doc# 10; Exemption:
            2003 Toyota Sequoia 215,000 miles - Amount:
            2400.00

   20       2006 Acura MDX, 125,000 miles. Entire                      6,350.00                        0.00                                   0.00                        FA
            property v
            Imported from original petition Doc# 10; Lien:
            Reference No. 2.1, Account No. 1171
            Pronto Prestamos
            1750 Todd Farm Drive, Elgin, IL 60123 - Amount:
            8655.00

   21       Accumulated Royalties from oil/gas well                          0.00                  1,800.00                               1,864.64                        FA
            leases held by Shelby Operating Co. (u)
            Oil/gas well leases generating royalties:
            AG Vincent gas unit I #8 oil well
            AG Vincent gas unit I #9 oil well
            AG Vincent gas unit I #10 gas well
            AG Vincent gas unit I #12 gas well
            AG Vincent gas unit I #13 oil well



   21       Assets Totals (Excluding unknown values)               $131,892.62                    $8,225.62                              $3,764.64                  $0.00




UST Form 101-7-TDR ( 10 /1/2010)
                Case 17-30192               Doc 44     Filed 02/14/19 Entered 02/14/19 11:01:36                           Desc Main
                                                        Document     Page 8 of 11
                                                        Form 1
                                                                                                                                    Exhibit 8
                                    Individual Estate Property Record and Report                                                    Page: 3

                                                     Asset Cases
Case No.:   17-30192                                                           Trustee Name:      (330350) Eugene Crane
Case Name:      ROSE, GENE                                                     Date Filed (f) or Converted (c): 10/09/2017 (f)
                                                                               § 341(a) Meeting Date:    11/14/2017
For Period Ending:     01/02/2019                                              Claims Bar Date:    04/10/2018


 Major Activities Affecting Case Closing:



                           11/06: TFR was filed; Final hearing on 12/11 at 10am J-Thorne (dk)
                           10/18: TFR submitted to UST (dk)
                           10/01: It was determined that the expenses and exemptions were more than the receipts from assets of the
                           probate estate. Therefore there is no value for the bankruptcy estate (dk)
                           07/02: Trustee spoke with atty for probate estate of Debtor; only asset is a house that was sold; will see if all
                           proceeds should be turned over to estate (dk)
                           04/01: Online auction to sell oil leases will be held until 04/09 (dk)
                           03/08: Rec'd check for prior royalties held by Shelby Operating Co. (dk)
                           02/15: Ltr sent to probate atty, where is the will, inventory and heirship papers?(dk)
                           02/14/18: Filed MT to Sell Mineral Rights/Set Internet Auction Procedures. Hearing on 03/08, J-Thorne (dk)
                           01/05/18: Initial Report of Assets filed (dk)
                           11/23/2017: Debtor passed away; will check if he has a probate estate (dk)
                           11/17: LTR sent to Shelby Operating Co. regarding Debtor's interest in two oil wells (dk)
 Initial Projected Date Of Final Report (TFR): 12/31/2019             Current Projected Date Of Final Report (TFR):    11/01/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                     Case 17-30192              Doc 44     Filed 02/14/19 Entered 02/14/19 11:01:36                               Desc Main
                                                            Document     Page 9 of 11
                                                              Form 2                                                                       Exhibit 9
                                                                                                                                           Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              17-30192                                       Trustee Name:                     Eugene Crane (330350)
Case Name:             ROSE, GENE                                     Bank Name:                        Rabobank, N.A.
Taxpayer ID #:         **-***9529                                     Account #:                        ******0800 Checking
For Period Ending: 01/02/2019                                         Blanket Bond (per case limit): $5,000,000.00
                                                                      Separate Bond (if applicable): N/A
    1          2                          3                                 4                                5                6                     7

  Trans.    Check or        Paid To / Received From      Description of Transaction         Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                        Tran. Code       $                  $

 03/08/18     {21}       Shelby Operating Company     Turnover of accrued royalties from   1223-000           1,864.64                                  1,864.64
                         Revenue Account              gas and oil well leases

 03/30/18                Rabobank, N.A.               Bank and Technology Services         2600-000                                10.00                1,854.64
                                                      Fees

 04/30/18                Rabobank, N.A.               Bank and Technology Services         2600-000                                10.00                1,844.64
                                                      Fees

 05/07/18                BKAssets com LLC             Gross Proceeds from auction sale                        1,900.00                                  3,744.64
                                                      of oil-gas leases per court order
                                                      dated 03/08/2018

              {2}                                     Gas-oil lease                        1110-000                                                     3,744.64

                                                                                $950.00

              {3}                                     Gas-oil lease                        1110-000                                                     3,744.64

                                                                                $950.00

 05/08/18     101        BKAssets.com LLC             Auctioneer Commission and                                                   390.90                3,353.74
                                                      Expenses per Court Auction Sale
                                                      Order entered on 03/08/2018

                                                      Commission of online Auctioneer      3630-000                                                     3,353.74

                                                                                $170.00

                                                      Expenses of Online Auctioneer        3640-000                                                     3,353.74

                                                                                $220.90

 05/31/18                Rabobank, N.A.               Bank and Technology Services         2600-000                                10.00                3,343.74
                                                      Fees

 06/29/18                Rabobank, N.A.               Bank and Technology Services         2600-000                                10.00                3,333.74
                                                      Fees

 07/31/18                Rabobank, N.A.               Bank and Technology Services         2600-000                                10.00                3,323.74
                                                      Fees

 08/31/18                Rabobank, N.A.               Bank and Technology Services         2600-000                                10.00                3,313.74
                                                      Fees

 09/28/18                Rabobank, N.A.               Bank and Technology Services         2600-000                                 5.00                3,308.74
                                                      Fees

 12/11/18     102        Crane, Simon, Clar & Dan     Distribution payment - Dividend      3120-000                               194.46                3,114.28
                                                      paid at 100.00% of $194.46;
                                                      Attorney for Trustee Expenses

 12/11/18     103        Eugene Crane                 Distribution payment - Dividend      2100-000                               311.28                2,803.00
                                                      paid at 33.07% of $941.16;
                                                      TRUSTEE COMPENSATION

 12/11/18     104        Crane, Simon, Clar & Dan     Distribution payment - Dividend      3110-000                             2,803.00                    0.00
                                                      paid at 33.07% of $8,475.00;
                                                      Attorney for Trustee Fees

                                                                                   Page Subtotals:          $3,764.64         $3,764.64      true




{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                        ! - transaction has not been cleared
                      Case 17-30192              Doc 44       Filed 02/14/19 Entered 02/14/19 11:01:36                                Desc Main
                                                               Document     Page 10 of 11
                                                           Form 2                                                                                Exhibit 9
                                                                                                                                                 Page: 2
                                           Cash Receipts And Disbursements Record
Case No.:                 17-30192                                     Trustee Name:                  Eugene Crane (330350)
Case Name:                ROSE, GENE                                   Bank Name:                     Rabobank, N.A.
Taxpayer ID #:            **-***9529                                   Account #:                     ******0800 Checking
For Period Ending: 01/02/2019                                          Blanket Bond (per case limit): $5,000,000.00
                                                                       Separate Bond (if applicable): N/A
    1             2                    3                                     4                              5                     6                        7

  Trans.       Check or      Paid To / Received From        Description of Transaction    Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                   Tran. Code       $                       $

                                           COLUMN TOTALS                                                     3,764.64                 3,764.64                 $0.00
                                                 Less: Bank Transfers/CDs                                         0.00                    0.00
                                           Subtotal                                                          3,764.64                 3,764.64
        true
                                                 Less: Payments to Debtors                                                                0.00

                                           NET Receipts / Disbursements                                     $3,764.64              $3,764.64


                                                                                                                                                   false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                           ! - transaction has not been cleared
                  Case 17-30192              Doc 44     Filed 02/14/19 Entered 02/14/19 11:01:36                      Desc Main
                                                         Document     Page 11 of 11
                                                       Form 2                                                              Exhibit 9
                                                                                                                           Page: 3
                                       Cash Receipts And Disbursements Record
Case No.:           17-30192                                 Trustee Name:                   Eugene Crane (330350)
Case Name:          ROSE, GENE                               Bank Name:                      Rabobank, N.A.
Taxpayer ID #:      **-***9529                               Account #:                      ******0800 Checking
For Period Ending: 01/02/2019                                Blanket Bond (per case limit): $5,000,000.00
                                                             Separate Bond (if applicable): N/A

                                       Net Receipts:            $3,764.64
                           Plus Gross Adjustments:                  $0.00
                         Less Payments to Debtor:                   $0.00
                 Less Other Noncompensable Items:                   $0.00

                                         Net Estate:            $3,764.64




                                                                                                NET                   ACCOUNT
                                 TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS              BALANCES
                                 ******0800 Checking                             $3,764.64          $3,764.64                 $0.00

                                                                                 $3,764.64                $3,764.64            $0.00




UST Form 101-7-TDR (10 /1/2010)
